                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

OMEGA MEDICAL IMAGING, LLC,                     )
                                                )
                        Plaintiff,              )       Case No. 19-cv-4323
                                                )
                v.                              )       Judge Sharon Johnson Coleman
                                                )
COUNTY OF COOK, ILLINOIS,                       )
                                                )
                        Defendant.              )

                          MEMORANDUM OPINION AND ORDER

        Plaintiff Omega Medical Imaging, LLC (“Omega”) brings this action against defendant Cook

County alleging a breach of contract claim and asserting that Illinois’ Local Government Prompt

Payment Act (the “Act”), 50 ILCS 505/1 et seq., entitles it to a one percent interest rate on certain

Cook County invoices. Cook County has moved to dismiss the complaint under Federal Rule of

Civil Procedure 12(b)(6). For the reasons below, the Court denies Cook County’s motion to

dismiss.

Background

        The Court takes the following facts from the complaint and treats them as true for the

purposes of deciding this motion. On March 7, 2019, Omega contracted with Cook County to

manufacture, deliver, and install medical equipment for $525,000.00. Cook County agreed to pay

twenty percent of this price as an initial deposit, seventy percent after Omega shipped the

equipment, and ten percent either when the equipment was installed or sixty days after shipping,

whichever was earlier. In addition, Section GC-11 of the contract required sixty days of good faith

resolution efforts after either party notified the other of a dispute. Completion of these dispute

resolution terms served as a condition precedent to any legal action.
        Cook County did not pay its initial deposit. On March 22, 2019, when Omega shipped the

equipment and invoiced Cook County for ninety percent of the purchase price due at that time,

Cook County did not pay that amount either. Instead, Cook County Health Director of Supply

Chain Management Genaro Piscitelli emailed Omega on April 8 requesting a change in the payment

schedule and installment percentages. On April 11, Omega’s President, Brian Fleming, wrote to

Piscitelli providing notification of a dispute pursuant to Section GC-11 of the contract, declining to

adopt the proposed changes, and inviting him to discuss any issues. On April 29, Cook County

responded by terminating the contract. Omega contacted Cook County again on May 1 and May 14

and sent invoices on April 30, May 31, and June 24, but Cook County did not respond to any of

these communications. Omega then filed this lawsuit.

Legal Standard

        When considering dismissal of a complaint under Rule 12(b)(6), the Court accepts all well

pleaded factual allegations as true and draws all reasonable inferences in favor of the plaintiff.

Erickson v. Pardus, 551 U.S. 89, 94, 127 S.Ct. 2197, 167 L.Ed.2d 1081 (2007) (per curiam). To survive

a motion to dismiss, plaintiff must “state a claim for relief that is plausible on its face.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007). A complaint is

facially plausible when plaintiff alleges “factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678,

129 S.Ct. 1937, 173 L.Ed.2d 868 (2009).

Discussion

Breach of Contract Claim

        Viewing the facts in Omega’s favor, its breach of contract claim survives Cook County’s

motion to dismiss. Under Illinois law, a breach of contract must include “(1) the existence of a valid

and enforceable contract; (2) substantial performance by the plaintiff; (3) a breach by the defendant;


                                                     2
and (4) resultant damages.” Sevugan v. Direct Energy Servs., LLC, 931 F.3d 610, 614 (7th Cir. 2019)

(citation omitted). According to Omega, the parties entered into a written agreement for Omega to

manufacture, deliver, and install medical imaging equipment in exchange for $525,000.00; Omega

shipped the equipment and invoiced Cook County in accordance with the contract; Cook County

failed to pay; and Omega has suffered harm based on Cook County’s refusal to pay for the medical

equipment. This claim for relief is facially plausible in that it alleges facts which, if true, allow the

Court to reasonably infer that Cook County has breached its contract with Omega.

        Whether Omega has met the condition precedent in Section GC-11 of the contract before

initiating the present action is a question of fact inappropriate for determination at this early stage.

Under Illinois law, ambiguous contracts are questions of fact, not law. See Quake Const., Inc. v.

American Airlines, Inc., 565 N.E.2d 990, 994, 141 Ill.2d 281, 152 Ill. Dec. 308 (Ill. 1990). The contract

between Omega and Cook County is ambiguous as to what constitutes notice under Section GC-11

because the contract does not specify the procedure by which the parties must notify each other. It

follows that the interpretation of the dispute resolution provision is a question of fact better left for

summary judgment or trial. The Court denies this aspect of Cook County’s motion to dismiss.

Illinois Local Government Prompt Payment Act

        Next, Omega contends that Cook County owes it statutory interest under the Illinois Local

Government Prompt Payment Act (“Act”) for failing to pay for the medical equipment. The Act

provides:

        Any bill approved for payment pursuant to Section 3 shall be paid within 30 days
        after the date of approval. If payment is not made within such 30 day period, an
        interest penalty of 1% of any amount approved and unpaid shall be added for each
        month or fraction thereof after the expiration of such 30 day period, until final
        payment is made.

50 ILCS § 505/4. In its motion, Cook County asserts that it does not have to pay statutory interest

under the Act because it is a home rule unit. Specifically, Cook County argues that it exercised its


                                                     3
home rule power when negotiating the payment terms, which preclude Omega from recovery

damages for late payments.

        In determining the constitutionality of exercise home rule, prior to 2011, Illinois courts used

a three-part test. Schillerstrom Homes, Inc. v. Naperville, 762 N.E.2d 494, 498-99, 198 Ill. 2d 281, 260 Ill.

Dec. 835 (Ill. 2001). In Chicago v. StubHub, Inc., however, the test took on its present, simplified

form, namely, “[i]f a subject pertains to local government and affairs, and the legislature has not

expressly preempted home rule, municipalities may exercise their power.” 979 N.E.2d 844, 851 n.2,

366 Ill. Dec. 43, 2011 IL 111127 (Ill. 2011). Courts construe home rule powers liberally. Jones v.

Calumet City, 96 N.E.3d 456, 463, 420 Ill.Dec. 371, 2017 IL App (1st) 170236 (1st Dist. 2017).

        A home rule unit of government has the power to enter contracts and specify the terms of

payment, even if those terms contravene state law. Amer. Health Care Providers, Inc. v. County of Cook,

638 N.E.2d 772, 780, 265 Ill. App. 3d 919, 202 Ill. Dec. 904 (1st Dist. 1994). Cook County’s

negotiation of the present contract certainly pertains to its local government and affairs, id. at 777,

and no language in the Act preempts home rule. The Court’s inquiry, however, is not whether Cook

County has home rule power to contract around the Act, but rather whether Cook County actually

contracted around the Act’s statutory interest in its agreement with Omega.

        Omega argues that the contract can coexist with recovery under the Act, while Cook County

contends that the contract’s payment terms and the Act are in tension. To give context, Omega

argues that although Section GC-15 prohibits damages that arise out of a delay in project

completion, it does not prohibit damages arising out of a delay in payment. See, e.g., Mechanical v.

County of Cook, 2013 IL App (1st) 121803-U, ¶ 26, 2013 WL 6061259, at *7 (1st Dist. 2013).1 Omega


          1 Cook County maintains that Omega cannot rely on unpublished opinions to support its arguments

pursuant to Illinois Supreme Court Rule 23(e)(1). Cook County’s assertion is misplaced because courts in this
district have consistently concluded that the Illinois Supreme Court’s rules are considered procedural, not
substantive under the Erie doctrine. See First Merit Bank, N.A. v. Dziedzic, 2014 WL 4638578, at *2 (N.D. Ill.
Sept. 17, 2014).

                                                      4
also asserts that although the contract, specifically Section GC-06(d), prohibits it from invoicing

Cook County for late fees, it does not prohibit Omega from collecting statutory interest under the

Act. In contrast, Cook County argues that the parties’ contract prohibits late fees and damages for

late payments.

        To resolve this dispute, the parties ask the Court to interpret the contract’s language. In

doing so, the Court runs into the same problem that it did with the parties’ arguments concerning

the condition precedent, namely, that certain parts of the contract’s provisions are ambiguous. For

example, under GC-15, it is not clear whether late payments qualify as a delay. And, as discussed,

the interpretation of an ambiguous contract in Illinois is a matter of fact, not law. Quake Const., Inc.

565 N.E.2d at 994. Thus, the scope of the parties’ contract with regard to collection of statutory

interest under the Act is a factual matter not suited for determination at this point in the litigation.

Conclusion

        For the foregoing reasons, the Court denies Cook County’s motion to dismiss [14].

IT IS SO ORDERED.

Date: 2/12/2020

                                                 Entered: _____________________________
                                                          SHARON JOHNSON COLEMAN
                                                          United States District Judge




                                                    5
